       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1014    Page 1 of 42
 AO 440 (Rev. 06/12) Summons in a Civil Action



                                                 UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of Michigan



                                                                      )
       Liberty Mutual Fire Insurance Company, et al.                  )
                                                                      )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                       Plaintiff,     )
                                                                      )
                                        v.                            )
                                                                      )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.      )
                                                                      )
                                                       Defendant.     )

                                                      SUMMONS IN A CIVIL ACTION

 To:         Ali Merhi
             7001 Wyoming, Suite 8
             Dearborn, MI 48126

            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

            Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                    By:
                                                                          Signature of Clerk or Deputy Clerk

                                                                          Date of Issuance:
     Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                     PageID.1015       Page 2 of 42
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No.
                                                               Hon.

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
 was received by me on (date)                                       .

            ’ I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            ’ I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            ’ I returned the summons unexecuted because                                                                           ; or

            ’ Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1016    Page 3 of 42
 AO 440 (Rev. 06/12) Summons in a Civil Action



                                                 UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of Michigan



                                                                      )
       Liberty Mutual Fire Insurance Company, et al.                  )
                                                                      )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                       Plaintiff,     )
                                                                      )
                                        v.                            )
                                                                      )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.      )
                                                                      )
                                                       Defendant.     )

                                                      SUMMONS IN A CIVIL ACTION

 To:         Ameer Awada
             8535 Gary Street
             Dearborn, MI 48126

            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

            Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                    By:
                                                                          Signature of Clerk or Deputy Clerk

                                                                          Date of Issuance:
     Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                     PageID.1017       Page 4 of 42
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No.
                                                               Hon.

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
 was received by me on (date)                                       .

            ’ I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            ’ I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            ’ I returned the summons unexecuted because                                                                           ; or

            ’ Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1018    Page 5 of 42
 AO 440 (Rev. 06/12) Summons in a Civil Action



                                                 UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of Michigan



                                                                      )
       Liberty Mutual Fire Insurance Company, et al.                  )
                                                                      )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                       Plaintiff,     )
                                                                      )
                                        v.                            )
                                                                      )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.      )
                                                                      )
                                                       Defendant.     )

                                                      SUMMONS IN A CIVIL ACTION

 To:         City 2 City Transportation, LLC
             c/o Mohamed Cheikh, Registered Agent
             7312 Middlepointe St., Apt. 1 Dearborn, MI 48126

            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

            Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                    By:
                                                                          Signature of Clerk or Deputy Clerk

                                                                          Date of Issuance:
     Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                     PageID.1019       Page 6 of 42
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No.
                                                               Hon.

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
 was received by me on (date)                                       .

            ’ I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            ’ I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            ’ I returned the summons unexecuted because                                                                           ; or

            ’ Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1020    Page 7 of 42
 AO 440 (Rev. 06/12) Summons in a Civil Action



                                                 UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of Michigan



                                                                      )
       Liberty Mutual Fire Insurance Company, et al.                  )
                                                                      )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                       Plaintiff,     )
                                                                      )
                                        v.                            )
                                                                      )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.      )
                                                                      )
                                                       Defendant.     )

                                                      SUMMONS IN A CIVIL ACTION

 To:         First National Rehab, Inc.
             c/o Hussien Awada, Registered Agent
             507 Terrace Cove Way, Orlando, FL 32828

            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

            Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                    By:
                                                                          Signature of Clerk or Deputy Clerk

                                                                          Date of Issuance:
     Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                     PageID.1021       Page 8 of 42
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No.
                                                               Hon.

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
 was received by me on (date)                                       .

            ’ I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            ’ I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            ’ I returned the summons unexecuted because                                                                           ; or

            ’ Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                       Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1022    Page 9 of 42
 AO 440 (Rev. 06/12) Summons in a Civil Action



                                                 UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of Michigan



                                                                      )
       Liberty Mutual Fire Insurance Company, et al.                  )
                                                                      )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                       Plaintiff,     )
                                                                      )
                                        v.                            )
                                                                      )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.      )
                                                                      )
                                                       Defendant.     )

                                                      SUMMONS IN A CIVIL ACTION

 To:         First Step Rehab, Inc.
             c/o Imad Awada, Registered Agent
             7455 Greenfield Rd., Detroit, MI 48228

            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

            Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                    By:
                                                                          Signature of Clerk or Deputy Clerk

                                                                          Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1023       Page 10 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1024   Page 11 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Five Star Comfort Care LLC
          c/o Joseph Awada, Registered Agent
          7001 Wyoming, Suite 8 Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1025       Page 12 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1026   Page 13 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Great Lakes Professional Services, LLC
          c/o Magdalene Awada, Registered Agent
          1911 Hawthorne St., Dearborn, MI 48128

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1027       Page 14 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1028   Page 15 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Hussien Awada
          507 Terrace Cove Way
          Orlando, FL 32828

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1029       Page 16 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1030   Page 17 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Imad Awada
          7455 Greenfield Rd.
          Detroit, MI 48228

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1031       Page 18 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1032   Page 19 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Joseph Awada
          7001 Wyoming, Suite 8
          Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1033       Page 20 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1034   Page 21 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Lawrence Atat
          12830 Ford Rd.
          Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1035       Page 22 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1036   Page 23 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Magdalene Awada
          1911 Hawthorne St.
          Dearborn, MI 48128

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1037       Page 24 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1038   Page 25 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Mahmoud Awada
          5214 Curtis St.
          Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1039       Page 26 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1040   Page 27 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Mohamed Cheikh
          7312 Middlepointe St., Apt. 1
          Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1041       Page 28 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1042   Page 29 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Orthopedic Medical Supplies 1 Ltd.
          c/o Ameer Awada, Registered Agent
          8535 Gary Street, Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1043       Page 30 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1044   Page 31 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab
          c/o Joseph Awada, Registered Agent
          7001 Wyoming, Suite 8, Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1045       Page 32 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1046   Page 33 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Steven Awada
          22644 Michigan Ave.
          Dearborn, MI 48124

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1047       Page 34 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1048   Page 35 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Steve's Medical Supply, Inc.
          c/o Steven Awada, Registered Agent
          22644 Michigan Ave. Dearborn, MI 48124

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1049       Page 36 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1050   Page 37 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      United Transportation 1 Inc.
          c/o Mahmoud Awada, Registered Agent
          5214 Curtis St. Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1051       Page 38 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1052   Page 39 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Vivid Rehab Inc.
          c/o Lawrence Atat, Registered Agent
          12830 Ford Rd., Dearborn, MI 48126

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1053       Page 40 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
       Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                  PageID.1054   Page 41 of
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                               42


                                    UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan



                                                                     )
       Liberty Mutual Fire Insurance Company, et al.                 )
                                                                     )            Civil Action No. 2:19-cv-12648-DML-RSW
                                                  Plaintiff,         )
                                                                     )
                               v.                                    )
                                                                     )            Hon. David M. Lawson
Relief Physical Therapy & Rehab, Inc. d/b/a Relief Rehab, et al.     )
                                                                     )
                                                  Defendant.         )

                                                SUMMONS IN A CIVIL ACTION

 To:      Westborn Physical Therapy, LLC
          c/o Steven Awada, Registered Agent
          22644 Michigan Ave. Dearborn, MI 48124

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
 the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
 Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:

          Jacquelyn A. McEttrick, Esq., Smith & Brink, P.C., 350 Granite St., Suite 2303, Braintree, MA 02184




        If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
 also must file your answer or motion with the court.


 DAVID J. WEAVER, CLERK OF COURT                                   By:
                                                                         Signature of Clerk or Deputy Clerk

                                                                         Date of Issuance:
      Case 4:19-cv-12648-SDD-RSW ECF No. 12-34 filed 09/16/19                                   PageID.1055       Page 42 of
AO 440 (Rev. 06/12) Summons in a Civil Action
                                              42

                               Summons and Complaint Return of Service

                                                             Case No.
                                                             Hon.

                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

         ’ I personally served the summons on the individual at (place)
                                                                             on (date)                           ; or

         ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                           , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual’s last known address; or

         ’ I served the summons on (name of individual)                                                                   , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                           ; or

         ’ I returned the summons unexecuted because                                                                            ; or

         ’ Other (specify):
                                                                                                                                     .

        My fees are $                         for travel and $                  for services, for a total of $                       .

        I declare under penalty of perjury that this information is true.

Date:
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                         Server’s address

Additional information regarding attempted service, etc:
